Exhibit 10.2

EXECUTION COPY

A request for confidential treatment has been made with respect to the portions
of the following document that are marked [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of April 25,
2012, as amended and restated as of April 17, 2013 (as it may be further amended
or modified from time to time, this “Security Agreement”), is entered into by
and among DAIRYLAND USA CORPORATION, a New York corporation, THE CHEFS’
WAREHOUSE MID-ATLANTIC, LLC, a Delaware limited liability company, BEL CANTO
FOODS, LLC, a New York limited liability company, THE CHEFS’ WAREHOUSE WEST
COAST, LLC, a Delaware limited liability company, THE CHEFS’ WAREHOUSE OF
FLORIDA, LLC, a Delaware limited liability company, THE CHEFS’ WAREHOUSE, INC.,
a Delaware corporation (“Holdings”), CHEFS’ WAREHOUSE PARENT, LLC, a Delaware
limited liability company, MICHAEL’S FINER MEATS, LLC, a Delaware limited
liability company, MICHAEL’S FINER MEATS HOLDINGS, LLC, a Delaware limited
liability company, THE CHEFS’ WAREHOUSE MIDWEST, LLC, a Delaware limited
liability company, and the other Subsidiaries of Holdings that become party
hereto after the date hereof (each a “Grantor”, and collectively, the
“Grantors”), and JPMorgan Chase Bank, N.A., in its capacity as collateral agent
(in such capacity, the “Collateral Agent”) for the Lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”) and each of the
holders of Notes (as defined below) issued pursuant to the Note Agreement
referred to below (the “Noteholders”; and together with the Agent, the
Collateral Agent, the Lenders and the relevant Affiliates of the Lenders in
respect of Banking Services Obligations and Swap Obligations, the “Secured
Parties”).

PRELIMINARY STATEMENTS

The parties hereto have entered into that certain Amended and Restated Credit
Agreement, dated as of April 25, 2012, as amended and restated as of April 17,
2013 (as the same may be further amended or modified from time to time, the
“Credit Agreement”), by and among the Grantors, the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) and the Collateral Agent, which Credit Agreement
provides, subject to the terms and conditions of the Credit Agreement, for
extensions of credit and other financial accommodations by the Lenders to the
Borrowers thereunder.

The Grantors entered into that certain Pledge and Security Agreement, dated as
of April 25, 2012, with the Administrative Agent (as previously amended, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Security Agreement”).

The Grantors and the purchasers signatories thereto (the “Prudential
Purchasers”) have entered into that certain Note Purchase and Guarantee
Agreement, dated as of April 17, 2013 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Note
Agreement”).

Each Grantor is entering into this Security Agreement in order to (i) induce the
Lenders to enter into and extend credit to the Borrowers under the Credit
Agreement, (ii) induce the Prudential Purchasers to purchase the Notes (as
defined in the Note Agreement) and (iii) secure the Secured Obligations,
including the obligations that it has agreed to guarantee pursuant to Article X
of the Credit Agreement and Section 15 of the Note Agreement. Furthermore, each
Grantor party to the Existing Security Agreement wishes to affirm its
obligations under the terms of the Existing Security Agreement and wishes to
amend and restate the terms of the Existing Security Agreement in their entirety
as set forth in this Security Agreement.



--------------------------------------------------------------------------------

ACCORDINGLY, the Grantors, the Administrative Agent and the Collateral Agent, on
behalf of the Secured Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement (as in effect on the date hereof).

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any real property where any Collateral is located, as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Commercial Tort Claims” means all existing commercial tort claims (as defined
in Article 9 the UCC) of the Grantors, including those listed on Exhibit I.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Documents” means the Loan Documents and the Note Documents.

 

2



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Collateral Agent with
respect to collection and Control of all deposits and balances held in a deposit
account maintained by any Loan Party with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” shall mean an “Event of Default” as defined in the Credit
Agreement or the Note Agreement.

“Excluded Accounts” means (a) petty cash accounts holding less than $25,000
individually and $150,000 in the aggregate, (b) payroll, tax or insurance trust
accounts holding only funds necessary to fund the accrued payroll, employee
benefit, tax or insurance obligations of the Borrowers and Subsidiaries,
(c) accounts of Dairyland HP and (d) account number 3030466337, maintained in
the name of The Chefs’ Warehouse Mid-Atlantic, LLC at JPMorgan Chase Bank, N.A.,
for purposes of making payments in respect of the sinking fund requirement under
the New Markets Tax Credit Financing.

“Excluded Assets” shall have the meaning set forth in the Credit Agreement and
in the Note Agreement.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Material Adverse Effect” shall mean a “Material Adverse Effect” as defined in
the Credit Agreement or the Note Agreement.

 

3



--------------------------------------------------------------------------------

“Note Documents” means the Note Agreement, any Note issued pursuant to the Note
Agreement, any guaranty (and the related indemnity and contribution agreement)
executed pursuant to the Note Agreement, the Intercreditor Agreement, the
Collateral Documents and all other agreements, instruments and certificates
executed and delivered to, or in favor of the Collateral Agent or any holder of
any Note issued pursuant to the Note Agreement.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisionals, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Collateral
Agent pursuant to this Security Agreement; provided that, “Pledged Collateral”
shall not include any Equity Interests in Dairyland HP.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Requisite Secured Parties” has the meaning given thereto in the Intercreditor
Agreement (as in effect on the date hereof); provided that, following the
occurrence and during the continuance of an Event of Default, “Requisite Secured
Parties” shall have the meaning given thereto in the Intercreditor Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement) and “Obligations” (as defined in the Note Agreement).

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.

 

4



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor party to the Existing Security Agreement reaffirms the security
interest granted under the terms and conditions of the Existing Security
Agreement and agrees that such security interest remains in full force and
effect and is hereby ratified, reaffirmed and confirmed. Each Grantor party to
the Existing Security Agreement acknowledges and agrees with the Administrative
Agent that the Existing Security Agreement is amended, restated and superseded
in its entirety pursuant to the terms hereof. Each Grantor hereby pledges,
assigns and grants to the Collateral Agent, on behalf of and for the benefit of
the Secured Parties, a security interest in all of its right, title and interest
in, to and under all personal property and other assets, whether now owned by or
owing to, or hereafter acquired by or arising in favor of such Grantor
(including under any trade name or derivations thereof), and whether owned or
consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Collateral”),
including:

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Copyrights, Patents and Trademarks;

 

  (iv) all Documents;

 

  (v) all Equipment;

 

  (vi) all Fixtures;

 

  (vii) all General Intangibles;

 

  (viii) all Goods;

 

  (ix) all Instruments;

 

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all cash or cash equivalents;

 

  (xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

  (xiv) all Deposit Accounts with any bank or other financial institution;

 

  (xv) all Commercial Tort Claims;

 

  (xvi) all Farm Products; and

 

  (xvii)

all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing,

 

5



--------------------------------------------------------------------------------

  together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding anything contained in this Security Agreement to
the contrary, in no event shall the Collateral include, and no Grantor shall be
deemed or required to have granted a security interest in, any Excluded Asset
or, for the avoidance of doubt, any of the Equity Interests in, or property or
assets of, the Excluded Subsidiary. The foregoing exclusion shall not include,
and shall in no way be construed so as to limit, impair or otherwise affect the
Collateral Agent’s unconditional continuing Lien on, any proceeds, products,
substitutions or replacements of any Excluded Asset unless such proceeds,
products, substitutions or replacements otherwise constitute an Excluded Asset.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:

3.1. Title, Perfection and Priority. Such Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for such Liens that are Permitted Encumbrances (as defined
in both the Credit Agreement and the Note Agreement), and has full power and
authority to grant to the Collateral Agent the security interest in the
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit G,
the Collateral Agent will have a fully perfected first priority security
interest in that Collateral of the Grantor in which a security interest may be
perfected by filing such financing statements, subject only to such Liens that
are both Permitted Encumbrances (as defined in both the Credit Agreement and the
Note Agreement) .

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A.

3.4. Collateral Locations. As of the date hereof, all of such Grantor’s
locations where Inventory, Equipment or Fixtures, to the extent constituting
Collateral, with a value in excess of $250,000 individually or $1,000,000 in the
aggregate (other than such Collateral in transit or out for repair or laptop
computers, cellular telephones and/or other electronic devices held by
employees) is located are listed on Exhibit A. All of said locations are owned
by such Grantor except for locations (i) which are leased by the Grantor as
lessee and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

 

6



--------------------------------------------------------------------------------

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Except as set forth on Exhibit A, such Grantor has not, during the
past five years, been known by or used any other corporate name or trade name,
or been a party to any merger or consolidation, or been a party to any
acquisition.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor with a value
$1,000,000 or more individually. All action by such Grantor necessary or
desirable to protect and perfect the Collateral Agent’s Lien on each item listed
on Exhibit C (including the delivery of all originals and the placement of a
legend on all Chattel Paper as required hereunder) has been duly taken. The
Collateral Agent will have a fully perfected first priority security interest in
the Collateral listed on Exhibit C, subject only to Liens that are Permitted
Encumbrances (as defined in both the Credit Agreement and the Note Agreement).

3.8. [Intentionally Omitted].

3.9. [Intentionally Omitted].

3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright, or Licenses with respect thereto,
except as set forth in Exhibit D. This Security Agreement is effective to create
a valid and continuing Lien and, upon filing of appropriate financing statements
in the offices listed on Exhibit G and confirmatory grants of security interest
with respect to such Grantor’s Patents, Trademarks and Copyrights with the
United States Copyright Office or the United States Patent and Trademark Office,
as applicable, fully perfected first priority security interests in favor of the
Collateral Agent on such Grantor’s U.S. Patents, U.S. Trademarks and
U.S. Copyrights; provided however that additional filings may be necessary to
perfect the Collateral Agent’s security interest in any Patents, Trademarks or
Copyrights acquired after the date hereof, and such perfected security interests
are enforceable as such as against any and all creditors of and purchasers from
such Grantor.

3.11. Filing Requirements. None of its Equipment is covered by any certificate
of title, except for its trucks and other motor vehicles. Except as set forth on
Exhibit E, none of the Collateral owned by it is of a type for which security
interests or liens may be perfected by filing under any federal statute except
for (a) assets subject to certificates of title and (b) Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit D.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (except as authorized by the Collateral Agent) naming
such Grantor as debtor has been filed or is of record in any jurisdiction except
for financing statements or security agreements (a) naming the Collateral Agent
as the secured party or (b) in respect to those that are both expressly
permitted pursuant to Section 6.02 of the Credit Agreement and Section 10.2 of
the Note Agreement.

3.13. Pledged Collateral.

(a) Exhibit F sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor. Such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit F as being
owned by it. Such Grantor further represents and warrants that (i) all Pledged
Collateral owned by it constituting an Equity Interest has been (to the extent
such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, is fully paid and non-assessable, (ii) with respect
to any certificates delivered to the Collateral Agent representing an Equity
Interest, such certificates are Securities as defined in Article 8 of the UCC as
a result of actions by the issuer or otherwise, or, if such certificates are not
Securities, such Grantor has so informed the Collateral Agent so that the
Collateral Agent may take steps to perfect its security

 

7



--------------------------------------------------------------------------------

interest therein as a General Intangible, (iii) all such Pledged Collateral held
by a securities intermediary is covered by a control agreement among such
Grantor, the securities intermediary and the Collateral Agent pursuant to which
the Collateral Agent has Control and (iv) all Pledged Collateral which
represents Indebtedness owed to such Grantor has, to such Grantor’s knowledge,
been duly authorized, authenticated or issued and delivered by the issuer of
such Indebtedness and is the legal, valid and binding obligation of such issuer.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Collateral Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

(c) Except as set forth in Exhibit F, such Grantor owns 100% of the issued and
outstanding Equity Interests of the issuer of such Pledged Collateral and none
of the Pledged Collateral which represents Indebtedness owed to such Grantor is
subordinated in right of payment to other Indebtedness or subject to the terms
of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be reasonably requested by the Collateral
Agent in order to maintain a first-priority perfected security interest in and,
if applicable, Control of, the Collateral owned by such Grantor. Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
UCC jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating such Grantor’s Collateral as as-extracted collateral or timber to be
cut, a sufficient description of real property to which the Collateral relates.
Such Grantor also agrees to

 

8



--------------------------------------------------------------------------------

furnish any such information described in the foregoing sentence to the
Collateral Agent promptly upon request. Such Grantor also ratifies its
authorization for the Collateral Agent to have filed in any UCC jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Collateral
Agent, promptly furnish to the Collateral Agent, as often as the Collateral
Agent requests, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Collateral Agent may reasonably request, all in such
reasonable detail, in each case, as the Collateral Agent may specify. Such
Grantor also agrees to take any and all actions necessary, or as may be
reasonably requested by the Collateral Agent, to defend title to the Collateral
against all Persons and to defend the security interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

(d) [Intentionally Omitted].

(e) [Intentionally Omitted].

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Collateral Agent as the secured party, and (ii) in respect of Liens that are
both expressly permitted pursuant to Section 6.02 of the Credit Agreement and
Section 10.2 of the Note Agreement. Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement related to the Secured Obligations
without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC; provided, that filing of
precautionary financing statements in accordance with Section 6.02(i) of the
Credit Agreement or Section 10.2(i) of the Note Agreement shall not be deemed a
violation of this clause (f).

(g) Locations. Such Grantor will not maintain any Inventory, Equipment or
Fixtures owned by it, to the extent constituting Collateral, with a value in
excess of $250,000 individually or $1,000,000 in the aggregate (other than such
Collateral in transit or out for repair or laptop computers, cellular telephones
or other electronic devices held by employees) at any location other than those
locations listed on Exhibit A or those locations for which a Collateral Access
Agreement has been delivered, except as otherwise consented to by the Collateral
Agent.

(h) Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral; provided, that each Grantor shall strictly comply with its
obligations with respect to the Collateral set forth in this Security Agreement
and the other Credit Documents.

4.2. Receivables; Electronic Chattel Paper.

(a) Receivables. Following the occurrence and during the continuance of an Event
of Default, such Grantor will not make or agree to make any discount, credit,
rebate or other reduction in the original amount owing on a Receivable or accept
in satisfaction of a Receivable less than the original amount thereof, other
than reductions in the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.

 

9



--------------------------------------------------------------------------------

(b) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Collateral Agent Control of all electronic chattel paper in excess of
$500,000 (individually or in the aggregate) in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

4.3. Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear and casualty in respect of the Equipment.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Collateral Agent immediately upon execution of
this Security Agreement the originals of all (x) Chattel Paper and Instruments
with a value in excess of $500,000 individually or in the aggregate, or (y) any
certificated Securities, in each case, constituting Collateral owned by it (if
any then exist), (b) hold in trust for the Collateral Agent upon receipt and
promptly thereafter (but in no event later than three (3) Business Days after
receipt) deliver to the Collateral Agent (x) Chattel Paper and Instruments with
a value in excess of $500,000 individually or in the aggregate, or (y) any
certificated Securities, in each case, constituting Collateral obtained after
the Effective Date, (c) upon the Collateral Agent’s reasonable request, deliver
to the Collateral Agent (and thereafter hold in trust for the Collateral Agent
upon receipt and promptly thereafter (but in no event later than three
(3) Business Days after such request) deliver to the Collateral Agent) any
Document evidencing or constituting Collateral and (d) promptly upon the
Collateral Agent’s reasonable request, deliver to the Collateral Agent a duly
executed amendment to this Security Agreement, in the form of Exhibit H hereto
(the “Amendment”), pursuant to which such Grantor will pledge such additional
Collateral. Such Grantor hereby authorizes the Collateral Agent to attach each
Amendment to this Security Agreement and agrees that all additional Collateral
owned by it set forth in such Amendments shall be considered to be part of the
Collateral; provided, that the Lien granted hereunder shall attach and such
property shall be considered part of the Collateral despite any Grantor’s
failure to deliver an Amendment.

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the Collateral
Agent from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Collateral Agent granted pursuant to this Security
Agreement. With respect to any Pledged Collateral owned by it, such Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral and (b) any securities intermediary which is the
holder of any such Pledged Collateral, to cause the Collateral Agent to have and
retain Control over such Pledged Collateral. Without limiting the foregoing,
such Grantor will, with respect to any such Pledged Collateral held with a
securities intermediary, cause such securities intermediary, within fifteen
(15) days of acquiring such Collateral to enter into a control agreement with
the Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent, giving the Collateral Agent Control.

4.6. Pledged Collateral.

(a) Registration of Pledged Collateral. Following the occurrence and during the
continuance of an Event of Default, such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the Collateral
Agent or its nominee at any time at the option of the Requisite Secured Parties.

 

10



--------------------------------------------------------------------------------

(b) Exercise of Rights in Pledged Collateral. Such Grantor will permit the
Collateral Agent or its nominee at any time after the occurrence and during the
continuance of an Event of Default, without notice, to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.

4.7. Intellectual Property.

(a) Upon the Collateral Agent’s request, such Grantor will use its commercially
reasonable efforts to secure all consents and approvals necessary for the
Collateral Agent to attach the Lien hereunder in any License held by such
Grantor and to enforce the security interests granted hereunder.

(b) Such Grantor shall notify the Collateral Agent immediately if it knows that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) may become abandoned or dedicated to the public,
except where the abandonment or dedication to the public of such Patent,
Trademark, or Copyright could not reasonably be expected to have a Material
Adverse Effect, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same,
except as could not reasonably be expected to have a Material Adverse Effect.

(c) Such Grantor agrees that should it file, either directly or through any
agent, employee, licensee or designee, an application for the registration of
any Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
(“After-Acquired Intellectual Property”), concurrently with delivery of the
financial statements under Section 5.01(b) of the Credit Agreement and
Section 7.1(b) of the Note Agreement for the month in which such application was
filed, such Grantor shall give written notice to the Collateral Agent
identifying such After-Acquired Intellectual Property, and, upon request of the
Collateral Agent, such Grantor shall execute and deliver any and all security
agreements as the Collateral Agent may reasonably request to evidence the
Collateral Agent’s first priority security interest on such Patent, Trademark or
Copyright (subject to the limitations set forth in Section 3.10), and the
General Intangibles of such Grantor relating thereto or represented thereby.

(d) Such Grantor shall take all actions necessary or reasonably requested by the
Collateral Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each Patent, Trademark and
Copyright owned by such Grantor (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall reasonably determine that such Patent, Trademark or
Copyright is not material to the conduct of such Grantor’s business.

(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright owned by such Grantor is in no way material to the
conduct of its business or operations, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Grantor shall deem appropriate under the circumstances to protect such
Patent, Trademark or Copyright.

 

11



--------------------------------------------------------------------------------

4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within three (3) Business Days after the same is acquired by it, notify the
Collateral Agent of any Commercial Tort Claim with a value of $1,000,000 or more
and, unless the Collateral Agent otherwise consents, such Grantor shall enter
into an amendment to this Security Agreement, in the form of Exhibit H hereto,
granting to Collateral Agent a first priority security interest in such
Commercial Tort Claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit, that has a face amount of $1,000,000 or more, it shall
promptly, and in any event within five (5) Business Days after becoming a
beneficiary, notify the Collateral Agent thereof and cause the issuer and/or
confirmation bank to (i) consent to the assignment of any Letter-of-Credit
Rights to the Collateral Agent and (ii) agree to direct all payments thereunder
to a Deposit Account at the Collateral Agent or subject to a Deposit Account
Control Agreement for application by the Collateral Agent to the Secured
Obligations after the occurrence and during the continuance of an Event of
Default in accordance with the terms of the Intercreditor Agreement and, after
such application in accordance with the terms of the Intercreditor Agreement,
for further application by the Secured Parties to the Secured Obligations in
accordance with the Credit Agreement or the Note Agreement, as applicable, all
in form and substance reasonably satisfactory to the Collateral Agent.

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Collateral Agent of any Collateral with a value of $5,000,000 or more which
constitutes a claim against the U.S. government or any state or local government
or any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Security
Agreement or any other Credit Document or now or hereafter existing at law or in
equity or by statute or otherwise, or the exercise or beginning of the exercise
by the Collateral Agent of any one or more of such rights, powers or remedies.

4.12. [Intentionally Omitted].

4.13. Collateral Access Agreements. Upon the request of the Collateral Agent,
such Grantor shall use commercially reasonable efforts to obtain a Collateral
Access Agreement from the lessor of each leased property, mortgagee of owned
property or bailee or consignee with respect to any warehouse, processor or
converter facility or other location where Collateral with a value in excess of
$1,000,000 is stored or located, which Collateral Access Agreement shall be
reasonably satisfactory in form and substance to the Collateral Agent. Such
Grantor shall timely and fully pay and perform its obligations under all leases
and other agreements with respect to each leased location or third party
warehouse or other location where any Collateral is or may be located subject,
however, to such Grantor’s right to contest the validity or amount of such
obligations in accordance with Section 5.04 of the Credit Agreement or
Section 9.2 of the Note Agreement.

4.14. Deposit Account Control Agreements. Each Grantor will, upon the Collateral
Agent’s reasonable request, cause each bank or other financial institution in
which it maintains (a) a Deposit Account (other than an Excluded Account) to
enter into a Deposit Account Control Agreement with respect to such Deposit
Account or (b) other deposits (general or special, time or demand, provisional
or final) to be notified of the security interest granted to the Collateral
Agent hereunder and cause each such bank or other financial institution to
acknowledge such notification in writing. In the case of deposits maintained
with Lenders, the terms of such Deposit Account Control Agreement shall be
subject to the provisions of the Credit Agreement (but subject to the
Intercreditor Agreement) regarding setoffs.

4.15. Change of Name or Location. Except as expressly permitted by the Credit
Agreement and the Note Agreement, such Grantor shall not (a) change its name as
it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business,

 

12



--------------------------------------------------------------------------------

mailing address, corporate offices or the location of its records concerning the
Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case, unless the Collateral Agent shall have received at least fifteen
(15) days prior written notice of such change and any reasonable action
requested by the Collateral Agent in connection therewith has been completed or
taken (including any action to continue the perfection of any Liens in favor of
the Collateral Agent, on behalf of the Secured Parties, in any Collateral);
provided that any new location shall be in the continental United States of
America.

4.16. Updating of Exhibits to the Security Agreement. Holdings will provide to
the Collateral Agent, concurrently with the delivery of the Compliance
Certificate as required by Section 5.01(c) of the Credit Agreement and the
certificate required by Section 7.2 of the Note Agreement, updated versions of
the Exhibits to this Security Agreement (provided that if there have been no
changes to any such Exhibits since the previous updating thereof required
hereby, Holdings shall indicate that there has been “no change” to the
applicable Exhibit(s)).

ARTICLE V

REMEDIES

5.1. [Intentionally Omitted].

5.2. Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, any other Loan Document, the Note Agreement or any other Note
Document; provided that, this Section 5.2(a) shall not be understood to limit
any rights or remedies available to the Collateral Agent and the Secured Parties
prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Collateral Agent may deem commercially reasonable; and

 

13



--------------------------------------------------------------------------------

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Collateral Agent and the Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.

(d) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e) If, after the Credit Agreement, the Note Agreement and the other documents
evidencing the Secured Obligations have all terminated by their terms and all of
the Secured Obligations have been paid in full (other than contingent
indemnification obligations in which no claim has been made), there remain Swap
Obligations outstanding, the Required Lenders may exercise the remedies provided
in this Section 5.2 upon the occurrence of any event which would allow or
require the termination or acceleration of any Swap Obligations pursuant to the
terms of the Swap Agreement.

(f) Notwithstanding the foregoing, neither the Collateral Agent nor the Secured
Parties shall be required to (i) make any demand upon, or pursue or exhaust any
of their rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of its rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(g) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

 

14



--------------------------------------------------------------------------------

5.3. Grantor’s Obligations Upon Default. Upon the request of the Collateral
Agent after the occurrence and during the continuation of an Event of Default,
each Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at a Grantor’s premises or elsewhere;

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Collateral Agent
may request, all in form and substance satisfactory to the Collateral Agent, and
furnish to the Collateral Agent, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent, any information regarding the Pledged
Collateral in such detail as the Collateral Agent may specify; and

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Collateral
Agent to consummate a public sale or other disposition of the Pledged
Collateral.

5.4. Grant of Intellectual Property License. The Collateral Agent is hereby
granted a license or other right to use for non-competitive purposes, following
the occurrence and during the continuance of an Event of Default, without
charge, each Grantor’s labels, Patents, Copyrights, rights of use of any name,
trade secrets, Trademarks, customer lists and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral, and, following
the occurrence and during the continuance of an Event of Default, such Grantor’s
rights under all licenses and all franchise agreements shall inure to the
Collateral Agent’s benefit. In addition, each Grantor hereby irrevocably agrees
that the Collateral Agent may, following the occurrence and during the
continuance of an Event of Default, sell any of such Grantor’s Inventory
directly to any person, including without limitation persons who have previously
purchased such Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Collateral Agent’s rights under this
Security Agreement, may sell Inventory which bears any Trademark owned by or
licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Collateral Agent may (but shall
have no obligation to) finish any work in process and affix any trademark owned
by or licensed to such Grantor and sell such Inventory as provided herein.

ARTICLE VI

AUTHORIZATION FOR COLLATERAL AGENT TO TAKE CERTAIN ACTION

Each Grantor irrevocably authorizes the Collateral Agent at any time and from
time to time in the sole discretion of the Collateral Agent and appoints the
Collateral Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Collateral Agent’s sole discretion to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral,
(ii) upon the occurrence and during the continuance of an Event of Default, to
indorse and collect any cash proceeds of the Collateral, (iii) to

 

15



--------------------------------------------------------------------------------

file a carbon, photographic or other reproduction of this Security Agreement or
any financing statement with respect to the Collateral as a financing statement
and to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Collateral Agent in its sole discretion deems necessary or desirable to perfect
and to maintain the perfection and priority of the Collateral Agent’s security
interest in the Collateral, (iv) upon the occurrence and during the continuance
of an Event of Default, to contact and enter into one or more agreements with
the issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Collateral Agent Control over such Pledged Collateral in
accordance with the terms hereof, (v) upon the occurrence and during the
continuance of an Event of Default, to enforce payment of the Instruments,
Accounts and Receivables in the name of the Collateral Agent or such Grantor,
(vi) upon the occurrence and during the continuance of an Event of Default, to
apply the proceeds of any Collateral received by the Collateral Agent to the
Secured Obligations as provided in Article VII and (vii) upon the occurrence and
during the continuance of an Event of Default, to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder or under any other Credit Document), and
each Grantor agrees to reimburse the Collateral Agent on demand for any payment
made or any documented expense incurred by the Collateral Agent in connection
with any of the foregoing, provided that, this authorization shall not relieve
any Grantor of any of its obligations under this Security Agreement or under any
other Credit Document.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1. Lockboxes. Upon request of the Collateral Agent after the occurrence and
during the continuance of an Event of Default, each Grantor shall execute and
deliver to the Collateral Agent irrevocable lockbox agreements in the form
provided by or otherwise acceptable to the Collateral Agent, which agreements
shall be accompanied by an acknowledgment by the bank where the lockbox is
located of the Lien of the Collateral Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Collateral Agent.

7.2. Collection of Receivables. The Collateral Agent may at any time after the
occurrence and during the continuance of an Event of Default, by giving each
Grantor written notice, elect to require that the Receivables be paid directly
to the Collateral Agent for the benefit of the Secured Parties. In such event,
each Grantor shall, and shall permit the Collateral Agent to, promptly notify
the Account Debtors or obligors under the Receivables owned by such Grantor of
the Collateral Agent’s interest therein and direct such Account Debtors or
obligors to make payment of all amounts then or thereafter due under such
Receivables directly to the Collateral Agent. Upon receipt of any such notice
from the Collateral Agent, each Grantor shall thereafter hold in trust for the
Collateral Agent, on behalf of the Secured Parties, all amounts and proceeds
received by it with respect to the Receivables and immediately and at all times
thereafter deliver to the Collateral Agent all such amounts and proceeds in the
same form as so received, whether by cash, check, draft or otherwise, with any
necessary endorsements. The Collateral Agent shall hold and apply funds so
received as provided by the terms of Sections 7.3 and 7.4 hereof.

7.3. Special Collateral Account. After the occurrence and during the continuance
of an Event of Default, the Collateral Agent may require all cash proceeds of
the Collateral to be deposited in a special non-interest bearing cash collateral
account with the Collateral Agent and held there as security for the Secured
Obligations. No Grantor shall have any control whatsoever over such cash
collateral account. After the occurrence and during the continuance of an Event
of Default, the Collateral Agent may (and shall, at the direction of the
Requisite Secured Parties), from time to time, apply the collected balances in
such cash collateral account to the payment of the Secured Obligations, whether
or not the Secured Obligations shall then be due, pursuant to the Intercreditor
Agreement. If all Events of Default have been cured or waived (as confirmed in
writing by the Collateral Agent), all unapplied remaining amounts in such cash
collateral account shall be returned to the Grantors within three (3) Business
Days.

 

16



--------------------------------------------------------------------------------

7.4. Application of Proceeds. The proceeds of the Collateral shall be applied by
the Collateral Agent to payment of the Secured Obligations in accordance with
the terms of the Intercreditor Agreement and, after being applied in accordance
with the terms of the Intercreditor Agreement, shall be further applied by the
Secured Parties to payment of the Secured Obligations in accordance with the
Credit Agreement or the Note Agreement, as applicable.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten (10) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Agent or any Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Collateral Agent or
such Secured Party as finally determined by a court of competent jurisdiction.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Collateral Agent or any Secured Party, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

8.2. Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to
the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each Secured
Party shall use reasonable care with respect to the Collateral in its possession
or under its control. Neither the Collateral Agent nor any Secured Party shall
have any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or such
Secured Party, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral,

 

17



--------------------------------------------------------------------------------

(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 8.2.

8.3. Compromises and Collection of Collateral. The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if an Event of Default
has occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

8.4. Collateral Agent Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.4, 4.5,
4.6, 4.7, 4.8, 4.9, 4.10, 4.13, 4.14, 4.15, 5.3, or 8.7 or in Article VII will
cause irreparable injury to the Collateral Agent and the Secured Parties, that
the Collateral Agent and the Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees, without limiting the right of the
Collateral Agent or the Secured Parties to seek and obtain specific performance
of other obligations of the Grantors contained in this Security Agreement, that
the covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantors.

8.6. [Intentionally Omitted].

8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Secured Party to exercise any right or remedy granted
under this Security Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise

 

18



--------------------------------------------------------------------------------

thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Security
Agreement whatsoever shall be valid unless in writing signed by the Collateral
Agent and then only to the extent in such writing specifically set forth. All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Collateral Agent and the
Secured Parties until the Secured Obligations have been paid in full (other than
contingent indemnification obligations for which no claim has been made and
Letters of Credit which have been terminated, cash-collateralized or
back-stopped in a manner acceptable to the Collateral Agent and the Issuing Bank
in their reasonable discretion).

8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in any this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Collateral Agent hereunder.

8.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by federal or state authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

 

19



--------------------------------------------------------------------------------

8.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement and the Note Agreement
both have terminated pursuant to their express terms and (ii) all of the Secured
Obligations have been indefeasibly paid and performed in full (other than
contingent indemnification obligations for which no claim has been made and
Letters of Credit which have been terminated, cash-collateralized or
back-stopped in a manner acceptable to the Collateral Agent and the Issuing Bank
in their reasonable discretion) and no commitments of the Collateral Agent or
the Secured Parties which would give rise to any Secured Obligations are
outstanding.

8.15. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT OR ANY SECURED
PARTY TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE COLLATERAL
AGENT OR ANY SECURED PARTY OR ANY AFFILIATE OF THE AGENT OR ANY SECURED PARTY
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE COLLATERAL AGENT AND EACH SECURED
PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

20



--------------------------------------------------------------------------------

8.19. Indemnity. Each Grantor hereby agrees to indemnify the Collateral Agent
and the Secured Parties, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including all fees, charges and
disbursements of (w) one primary counsel and one additional counsel in each
applicable jurisdiction for the Collateral Agent, (x) one additional counsel for
all Secured Parties that are Lenders or their affiliates (other than the
Collateral Agent), (y) one additional counsel for all Secured Parties that are
holders of the Notes and (z) additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses for
the Collateral Agent, the Issuing Bank or any Secured Party, in connection with
any litigation or preparation therefor whether or not the Collateral Agent or
any Secured Party is a party thereto) imposed on, incurred by or asserted
against the Collateral Agent or the Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Collateral Agent or the
Secured Parties or any Grantor, and any claim for Patent, Trademark or Copyright
infringement); provided that such indemnity shall not, as to any indemnified
party, be available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such indemnified party.

8.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

8.21. Joinder of Additional Guarantors. Each Grantor shall cause each Domestic
Subsidiary which, from time to time, after the date hereof shall be required to
pledge any assets to the Collateral Agent for the benefit of the Secured Parties
pursuant to the provisions of the Credit Agreement and the Note Agreement, to
execute and deliver to the Collateral Agent a Joinder Agreement substantially in
the form of Annex I attached hereto, and upon such execution and delivery, such
Subsidiary shall constitute a “Grantor” for all purposes hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of such Joinder Agreement shall not require the consent of any Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Security Agreement.

8.22. Amendment and Restatement. This Security Agreement amends and restates and
is given in substitution for, but not in satisfaction of, the Existing Security
Agreement; provided that nothing contained in this Security Agreement shall
limit or affect the liens and security interests heretofore granted, pledged
and/or assigned to the Administrative Agent under the Existing Security
Agreement.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent, and deemed received, in accordance with the
Credit Agreement or the Note Agreement, as applicable.

9.2. Change in Address for Notices. Each of the Grantors, the Collateral Agent
and the Secured Parties may change the address for service of notice upon it by
a notice in writing to the other parties.

 

21



--------------------------------------------------------------------------------

ARTICLE X

THE COLLATERAL AGENT

JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Secured
Parties hereunder pursuant to the terms of the Intercreditor Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Collateral Agent hereunder is subject to the
terms of the delegation of authority made by the Secured Parties to the
Collateral Agent pursuant to the Intercreditor Agreement, and that the
Collateral Agent has agreed to act (and any successor Collateral Agent shall
act) as such hereunder only on the express conditions contained in the
Intercreditor Agreement. Any successor Collateral Agent appointed pursuant to
the Intercreditor Agreement shall be entitled to all the rights, interests and
benefits of the Collateral Agent hereunder.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

 

DAIRYLAND USA CORPORATION

By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

 

THE CHEFS’ WAREHOUSE
MID-ATLANTIC, LLC By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

 

BEL CANTO FOODS, LLC By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

 

THE CHEFS’ WAREHOUSE WEST COAST, LLC By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

 

THE CHEFS’ WAREHOUSE OF FLORIDA, LLC By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

 

CHEFS’ WAREHOUSE PARENT, LLC By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

 

MICHAEL’S FINER MEATS, LLC By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

 

MICHAEL’S FINER MEATS HOLDINGS, LLC By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

 

THE CHEFS’ WAREHOUSE MIDWEST, LLC By:   /s/ John D. Austin  

Name:   John D. Austin

Title:     CFO

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT:

 

JPMORGAN CHASE BANK, N.A.

By:   /s/ Patricia T. Stone  

Name:   Patricia T. Stone

Title:     Authorized Officer

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

Exhibit A

Grantor Information

 

I. Name of Grantor

  

II. Jurisdiction of
Organization

  

III. Type of
Entity

  

IV. Organizational
Identification No.

  

V. FEIN

  

VI. Mailing Address and

Chief Executive Office

Dairyland USA Corporation    New York    Corporation    N/A    13-3286147    100
East Ridge Road,
Ridgefield, CT 06877 Bel Canto Foods, LLC    New York    Limited Liability
Company    N/A    11-3568623    100 East Ridge Road,
Ridgefield, CT 06877 The Chefs’ Warehouse
Mid-Atlantic, LLC    Delaware    Limited Liability Company    3307428   
13-4166347    100 East Ridge Road,
Ridgefield, CT 06877 The Chefs’ Warehouse
West Coast, LLC    Delaware    Limited Liability Company    3943578   
20-2591398    100 East Ridge Road,
Ridgefield, CT 06877 The Chefs’ Warehouse, Inc.    Delaware    Corporation   
3987325    20-3031526    100 East Ridge Road,
Ridgefield, CT 06877 The Chefs’ Warehouse of
Florida, LLC    Delaware    Limited Liability Company    4830008    27-2714849
   100 East Ridge Road,
Ridgefield, CT 06877 Chefs’ Warehouse Parent, LLC    Delaware    Limited
Liability Company    4884114    27-3682938    100 East Ridge Road,
Ridgefield, CT 06877 Michael’s Finer Meats, LLC    Delaware    Limited Liability
Company    080119252    26-1962824    100 East Ridge Road,
Ridgefield, CT 06877 Michael’s Finer Meats
Holdings, LLC    Delaware    Limited Liability Company    080131207   
26-1968609    100 East Ridge Road,
Ridgefield, CT 06877 The Chefs’ Warehouse
Midwest, LLC    Delaware    Limited Liability Company    5262028    35-2463646
   100 East Ridge Road,
Ridgefield, CT 06877

VII. Locations of Collateral

(a) Properties Owned by the Grantors: 619 Linn Street, Cincinnati, OH 45203 is
owned by The Chefs’ Warehouse Midwest, LLC.

(b) Properties Leased by the Grantors:



--------------------------------------------------------------------------------

Grantor

  

Locations of Collateral

  

Landlord

Dairyland USA Corporation          1300 Viele Avenue and 1301 Ryawa Avenue,
Bronx, New York 10474    The Chefs’ Warehouse Leasing Co, LLC    240 Food Center
Drive, Bronx, New York 10474    The City of New York leases to Dairyland HP LLC;
Dairyland HP LLC subleases to Dairyland USA Corporation Bel Canto Foods         
1300 Viele Avenue and 1301 Ryawa Avenue, Bronx, New York 10474    The Chefs’
Warehouse Leasing Co., LLC (sublease agreement)    240 Food Center Drive, Bronx,
New York 10474    The City of New York leases to Dairyland HP LLC; Dairyland HP
LLC subleases to Dairyland USA Corporation The Chefs’ Warehouse Mid-Atlantic,
LLC          7477 Candlewood Road, Hanover, Maryland 21076    Candlewood Road
Property, LLC (lease agreement) The Chefs’ Warehouse West Coast, LLC         
1633 E. Gale Avenue, City of Industry, CA 91748    LBA Realty, LLC (lease
agreement)   

4525 West Hacienda

Las Vegas, NV 89118

   KTR LV IV LLC (assignment of a lease agreement)    3117 Wiegman Road,
Hayward, CA 94544    EastGroup Properties L.P. (lease agreement)   

3305 and 3313 NW Guam Street,

Portland, Oregon 97210

  

CSHV NWCP Portland, LLC

(assignment of a lease agreement)

  

Building D

8643 South 212th Street

Kent, WA 98032

  

Kent Pacific

Business Park LLC

(lease agreement)

The Chefs’ Warehouse Florida, LLC         

2600 SW 32nd Avenue,

Pembroke Park, Florida 33023

   Seneca Industrial Holdings, LLC (industrial lease agreement) Michael’s Finer
Meats, LLC         

3775 Zane Trace Drive,

Columbus, Ohio 43228

   Southgate Company Limited Partnership

(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements: None.



--------------------------------------------------------------------------------

IX. Information Required by Section 3.6:

 

Grantor

  

Trade Names/Names Used in Past Five Years

Dairyland USA Corporation   

•   The Chefs’ Warehouse

 

•   Winters Seafoods

 

•   Dairyland

 

•   Dairyland USA

The Chefs’ Warehouse Mid-Atlantic, LLC   

•   The Chefs’ Warehouse, LLC

The Chefs’ Warehouse, Inc.   

•   Chefs’ Warehouse Holdings, LLC

Bel Canto Foods, LLC   

•   Bel Canto Food

 

•   Bel Canto Foods

 

•   Bel Canto

Michael’s Finer Meats, LLC   

•   Michael’s Finer Meats & Seafood

 

•   Michael’s Finer Meats, Inc.

1. On February 25, 2008, Michael’s Finer Meats, LLC was acquired by a consortium
of private equity investors including Sorenson Capital Partners. On February 25,
2008, Michael’s Finer Meats, Inc. merged with and into Michael’s Finer Meats,
LLC. On August 10, 2012, The Chefs’ Warehouse Mid-Atlantic, LLC (“Mid-Atlantic”)
and Chefs’ Warehouse Parent, LLC (“CW Parent”) entered into a Securities
Purchase Agreement with Michael’s Finer Meats, LLC and certain of its affiliated
entities and the owners of the equity interests in Michael’s Finer Meats, LLC
and certain of its affiliated entities, pursuant to which Mid-Atlantic and CW
Parent acquired, on that date, 100% of the equity interests of Michael’s Finer
Meats, LLC and certain of its affiliated entities.

2. On February 25, 2008, Michael’s Finer Meats Holdings, LLC was acquired by a
consortium of private equity investors including Sorenson Capital Partners. On
August 10, 2012, The Chefs’ Warehouse Mid-Atlantic, LLC (“Mid-Atlantic”) and
Chefs’ Warehouse Parent, LLC (“CW Parent”) entered into a Securities Purchase
Agreement with Michael’s Finer Meats, LLC and certain of its affiliated entities
and the owners of the equity interests in Michael’s Finer Meats, LLC and certain
of its affiliated entities, pursuant to which Mid-Atlantic and CW Parent
acquired, on that date, 100% of the equity interests of Michael’s Finer Meats
Holdings, LLC and certain of its affiliated entities. On September 4, 2012,
Michael’s Finer Meats Acquisition, LLC, a Delaware limited liability company,
merged with and into Michael’s Finer Meats Holdings, LLC.

3. On December 31, 2012, The Chefs’ Warehouse Midwest, LLC entered into an Asset
Purchase Agreement (the “APA”) with QG Holding, Inc. (“QG”), Queensgate Food
Group, LLC (“Queensgate”), Mullaghan Properties, LLC (“Mullaghan”), SP Beverage
Co., LLC (together with QG, Queensgate and Mullaghan, the “Seller Parties”), the
Bondholders (as defined in the APA), the Bondholders’ Representative (as defined
in the APA) and the ESOP (as defined in the APA) pursuant to which The Chefs’
Warehouse Midwest, LLC acquired substantially all of the assets of the Seller
Parties.



--------------------------------------------------------------------------------

Exhibit B

Deposit Accounts

 

GRANTOR

  

BANK

  

ACCOUNT NUMBER

  

TYPE

  

PURPOSE

Dairyland USA Corporation    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Credit Card    Collections/ Disbursements
Dairyland USA Corporation    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Operating    Collections/ Disbursements
Bel Canto Foods, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Operating    Collections/ Disbursements
The Chefs’ Warehouse
Mid-Atlantic, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Operating    Collections/ Disbursements
The Chefs’ Warehouse West Coast, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Operating    Disbursements Dairyland USA
Corporation    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Controlled Disbursement Account   
Disbursements



--------------------------------------------------------------------------------

GRANTOR

  

BANK

  

ACCOUNT NUMBER

  

TYPE

  

PURPOSE

Bel Canto Foods, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Controlled Disbursement Account   
Disbursements The Chefs’ Warehouse
Mid-Atlantic, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Controlled Disbursement Account   
Disbursements The Chefs’ Warehouse West Coast, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Controlled Disbursement Account   
Disbursements The Chefs’ Warehouse West Coast, LLC    Bank of America
Puente Hills
1605 S.
Azusa Ave Hacienda
Heights CA 91745    [*CONFIDENTIAL*]    DDA    Driver Cash Collections/ Petty
Cash Disbursements The Chefs’ Warehouse, Inc.    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Collections/ Disbursements    Account not
used and is to be closed. Dairyland USA Corporation    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Lockbox    For New York and Tri-State Area
Collections Bel Canto Foods, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Lockbox    For New York and Tri-State Area
Collections



--------------------------------------------------------------------------------

GRANTOR

  

BANK

  

ACCOUNT NUMBER

  

TYPE

  

PURPOSE

The Chefs’ Warehouse Mid-Atlantic, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]       Lockbox For Maryland and Surrounding
Area Collections The Chefs’ Warehouse West Coast, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Lockbox    For West Coast Collections The
Chefs’ Warehouse of Florida, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Lockbox    For Florida Area Collections
The Chefs’ Warehouse of Florida, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Operating    Collections/Disbursements The
Chefs’ Warehouse of Florida, LLC    JPMorgan Chase Bank
Corporate Park Drive,
2nd Floor White Plains,
NY 10604
Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Control Disbursement    Disbursements
Michael’s Finer Meats, LLC    Zions Bank    [*CONFIDENTIAL*]    Depository
Account    Fund Checking Account Michael’s Finer Meats, LLC    Zions Bank   
[*CONFIDENTIAL*]    Checking Account    Checking Account



--------------------------------------------------------------------------------

GRANTOR

  

BANK

  

ACCOUNT NUMBER

  

TYPE

  

PURPOSE

Michael’s Finer Meats, LLC    JPMorgan Chase Bank    [*CONFIDENTIAL*]   
Depository Account    Fund Payroll Checking Michael’s Finer Meats, LLC   
JPMorgan Chase Bank    [*CONFIDENTIAL*]    Checking Account    Payroll Michael’s
Finer Meats, LLC    JPMorgan Chase Bank    [*CONFIDENTIAL*]    Depository
Account    Record Customer Deposits Michael’s Finer Meats, LLC    JPMorgan Chase
Bank    [*CONFIDENTIAL*]    Disbursement Account    Payroll and Vendor Payments
The Chefs’ Warehouse Midwest, LLC   

JPMorgan Chase Bank


270 Park Avenue


New York, NY 10017

   [*CONFIDENTIAL*]    Disbursement Account    Disbursements The Chefs’
Warehouse Midwest, LLC   

JPMorgan Chase Bank


270 Park Avenue


New York, NY 10017

   [*CONFIDENTIAL*]    Operating Account    Collections/ Disbursements The
Chefs’ Warehouse Midwest, LLC   

JPMorgan Chase Bank


270 Park Avenue


New York, NY 10017

   [*CONFIDENTIAL*]    Payroll Account    Payroll



--------------------------------------------------------------------------------

Exhibit C

Letter of Credit Rights and Chattel Paper

None.



--------------------------------------------------------------------------------

Exhibit D

Patents, Trademarks, Copyrights

Patents and Patent Applications

None

Copyright Applications and Registrations

None

Trademark Applications and Registrations

 

MARK

  

REG. NO./APP NO.

  

REG./
FILING DATE

  

COUNTRY

  

OWNER

BELARIA    1,508,403    October 11, 1988    United States    The Chefs’
Warehouse, Inc. PIER FRANCO    2,016,132    November 12, 1996    United States
   The Chefs’ Warehouse, Inc. ST. LUC    3,491,990    August 26, 2008    United
States    The Chefs’ Warehouse, Inc. ST. LUC (stylized)    2,438,333    March
27, 2001    United States    The Chefs’ Warehouse, Inc. GRAND RESERVE & Design
   1,407,847    September 2, 1986    United States    The Chefs’ Warehouse, Inc.
PATISSE    3,541,721    December 2, 2008    United States    The Chefs’
Warehouse, Inc. PATISSE FINE PASTRY INGREDIENTS & Design    3,697,104    October
13, 2009    United States    The Chefs’ Warehouse, Inc. THE CHEFS’ WAREHOUSE   
3,539,456    December 2, 2008    United States    The Chefs’ Warehouse, Inc.
ZOCOCAO & Design    3,206,633    February 6, 2007    United States    The Chefs’
Warehouse, Inc. ZOCOCAO    3,002,843    September 27, 2005    United States   
The Chefs’ Warehouse, Inc. SPOLETO    2,452,543    May 22, 2001    United States
   The Chefs’ Warehouse, Inc. ARGONAUT    3,431,682    May 20, 2008    United
States    The Chefs’ Warehouse, Inc. PROVVISTA    2,984,712    August 16, 2005
   United States    The Chefs’ Warehouse, Inc. PROVVISTA    2,980,621    August
2, 2005    United States    The Chefs’ Warehouse, Inc.



--------------------------------------------------------------------------------

PROVVISTA    2,545,651    March 12, 2002    United States    The Chefs’
Warehouse, Inc. PROVVISTA    2,525, 630    January 1, 2002    United States   
The Chefs’ Warehouse, Inc. PROVVISTA    2,319,436    February 15, 2000    United
States    The Chefs’ Warehouse, Inc. PROVVISTA    2,343,089    April 18, 2000   
United States    The Chefs’ Warehouse, Inc. PROVVISTA    2,302,301    December
21, 1999    United States    The Chefs’ Warehouse, Inc. Sunflower Design   
2,304,369    December 28, 1999    United States    The Chefs’ Warehouse, Inc.
Sunflower Design    2,518,025    December 11, 2001    United States    The
Chefs’ Warehouse, Inc. Sunflower Design    3,000,019    September 27, 2005   
United States    The Chefs’ Warehouse, Inc. Sunflower Design    2,309,409   
January 18, 2000    United States    The Chefs’ Warehouse, Inc. Sunflower Design
   2,520,685    December 18, 2001    United States    The Chefs’ Warehouse, Inc.
Sunflower Design    2,980,620    August 2, 2005    United States    The Chefs’
Warehouse, Inc. Sunflower Design    2,306,288    January 4, 2000    United
States    The Chefs’ Warehouse, Inc. THE RIGHT SCALLOPS    3,621,367    May 19,
2009    United States    The Chefs’ Warehouse, Inc. THE RIGHT SHRIMP   
3,621,359    May 19, 2009    United States    The Chefs’ Warehouse, Inc. THE
RIGHT SQUID    3,621,372    May 19, 2009    United States    The Chefs’
Warehouse, Inc. CW    85376018    July 20, 2011    United States    The Chefs’
Warehouse, Inc. CW & Design    85375998    July 20, 2011    United States    The
Chefs’ Warehouse, Inc. CWI    4207443    September 11, 2012    United States   
The Chefs’ Warehouse, Inc. SIMPLE AUTHENTIC FOOD             Black Falls   
3937673    March 29, 2011    United States    The Chefs’ Warehouse, Inc. C
COCCINELLE    2553260    March 26, 2002    United States    The Chefs’
Warehouse, Inc. COCCINELLE    2550467    March 19, 2002    United States    The
Chefs’ Warehouse, Inc. COCCINELLE    2556562    April 2, 2002    United States
   The Chefs’ Warehouse, Inc.



--------------------------------------------------------------------------------

Exhibit E

Filing Requirements

None.



--------------------------------------------------------------------------------

Exhibit F

List of Pledged Collateral, Securities and Other Investment Property

STOCKS

 

Name of Grantor

  

Issuer

  

Certificate

Number(s)

  

Number of Shares

  

Class of Stock

  

Percentage of
Outstanding Shares

The Chefs’ Warehouse, Inc.    Dairyland USA Corporation    26    100    Common
   100%

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  

Issuer

  

Description of Collateral

  

Percentage Ownership
Interest

The Chefs’ Warehouse, Inc.    Chefs’ Warehouse Parent, LLC    LLC Interests   
100% Dairyland USA Corporation    Bel Canto Foods, LLC    LLC Interests    100%
Chefs’ Warehouse Parent, LLC    The Chefs’ Warehouse West Coast, LLC    LLC
Interests    100% Chefs’ Warehouse Parent, LLC    The Chefs’ Warehouse of
Florida, LLC    LLC Interests    100% Chefs’ Warehouse Parent, LLC    The Chefs’
Warehouse Mid-Atlantic, LLC    LLC Interests    100% Michael’s Finer Meats
Holdings, LLC    Michael’s Finer Meats, LLC    LLC Interests    100% Chefs’
Warehouse Parent, LLC    Michael’s Finer Meats Holdings, LLC    LLC Interests   
100% Chefs’ Warehouse Parent, LLC    The Chefs’ Warehouse Midwest, LLC    LLC
Interests    100%



--------------------------------------------------------------------------------

Exhibit G

Filing Offices

 

Grantor

  

Filing Office

Dairyland USA Corporation    New York Department of State Bel Canto Foods, LLC
   New York Department of State The Chefs’ Warehouse Mid-Atlantic, LLC   
Delaware Secretary of State The Chefs’ Warehouse West Coast, LLC    Delaware
Secretary of State The Chefs’ Warehouse, Inc.    Delaware Secretary of State The
Chefs’ Warehouse of Florida, LLC    Delaware Secretary of State Chefs’ Warehouse
Parent, LLC    Delaware Secretary of State Michael’s Finer Meats, LLC   
Delaware Secretary of State Michael’s Finer Meats Holdings, LLC    Delaware
Secretary of State The Chefs’ Warehouse Midwest, LLC    Delaware Secretary of
State



--------------------------------------------------------------------------------

EXHIBIT H

(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated                                 ,                  is
delivered pursuant to Section 4.4 of the Security Agreement referred to below.
All defined terms herein shall have the meanings ascribed thereto or
incorporated by reference in the Security Agreement. The undersigned hereby
certifies that the representations and warranties in Article III of the Security
Agreement are true and correct in all material respects. The undersigned further
agrees that this Amendment may be attached to that certain Pledge and Security
Agreement, dated as of April 25, 2012, among the undersigned, as the Grantors,
and JPMorgan Chase Bank, N.A., as the Collateral Agent (as amended or modified
from time to time, the “Security Agreement”) and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in the Security Agreement.

 

  By:      

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

  

Issuer

  

Certificate

Number(s)

  

Number of

Shares

  

Class of Stock

  

Percentage of
Outstanding Shares

                                                           

BONDS

 

Name of Grantor

  

Issuer

  

Number

  

Face Amount

  

Coupon Rate

  

Maturity

                                                           

GOVERNMENT SECURITIES

 

Name of Grantor

  

Issuer

  

Number

  

Type

  

Face Amount

  

Coupon Rate

  

Maturity

                                                                       

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  

Issuer

  

Description of Collateral

  

Percentage of Ownership Interest

                                   

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Name of Grantor

  

Description of Claim

  

Parties

  

Case Number; Name of

Court where Case was

Filed

                                   



--------------------------------------------------------------------------------

Exhibit I

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

ANNEX I

[Form of]

JOINDER AGREEMENT

[Name of New Grantor]

[Address of New Grantor]

[Date]

 

 

 

 

 

 

 

 

Ladies and Gentlemen:

Reference is made to the Amended and Restated Pledge and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of April 17, 2013, made by The Chefs’ Warehouse, Inc., a Delaware
corporation, the other Grantors party thereto and JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity and together with any successors in such
capacity, the “Collateral Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                    ] (the “New Grantor”), pursuant to
Section 8.21 of the Security Agreement. The New Grantor hereby agrees to be
bound as a Grantor to the Security Agreement by all of the terms, covenants and
conditions set forth in the Security Agreement to the same extent that it would
have been bound if it had been a signatory to the Security Agreement on the date
of the Security Agreement. Without limiting the generality of the foregoing, the
New Grantor hereby grants and pledges to the Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral and expressly assumes all obligations
and liabilities of a Grantor thereunder. The New Grantor hereby makes each of
the representations and warranties and agrees to each of the covenants
applicable to the Grantors contained in the Security Agreement.

Annexed hereto are supplements to each of the exhibits to the Security Agreement
and schedules to the Credit Agreement and the Note Agreement, as applicable,
with respect to the New Grantor. Such supplements shall be deemed to be part of
the Security Agreement, the Credit Agreement or the Note Agreement, as
applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.



--------------------------------------------------------------------------------

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Grantor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW GRANTOR] By:      

Name:

Title:

 

AGREED TO AND ACCEPTED:

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:      

Name:

Title:

[Schedules to be attached]